DLD-248                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ___________

                                       No. 14-1811
                                       ___________

                               IN RE: TERRELL GEE,
                                      Petitioner
                       ____________________________________

                      On a Petition for Writ of Mandamus from the
                 United States District Court for the District of Delaware
                      (Related to D. Del. Civ. No. 1-11-cv-00416)
                      ____________________________________

                      Submitted Pursuant to Rule 21, Fed. R. App. P.
                                      May 8, 2014

             Before: SMITH, HARDIMAN and NYGAARD, Circuit Judges

                               (Opinion filed: June 16, 2014)
                                        _________

                                        OPINION
                                        _________

PER CURIAM

       Terrell Gee filed this petition for a writ of mandamus seeking an order compelling

the District Court to rule on his petition for a writ of habeas corpus. For the reason that

follows, we will deny the mandamus petition.

       Gee filed a habeas corpus petition in 2011, which the District Court dismissed as

time-barred on April 3, 2014. Prior to that disposition, the matter had been pending

without action for two years. Gee prepared and mailed his mandamus petition before the
District Court acted on his habeas petition, but the mandamus petition was docketed

shortly after the District Court’s decision. The Clerk notified Gee that a decision had

been issued regarding his habeas petition, but Gee did not seek to withdraw his

mandamus petition.

       As the District Court has already done what Gee asks this Court to order it to do –

rule on his habeas petition – Gee’s mandamus petition is moot. See In re Surrick, 338
F.3d 224, 230 (3d Cir. 2003) (noting that “the central question of all mootness problems

is whether changes in circumstances that prevailed at the beginning of the litigation have

forestalled any occasion for meaningful relief”) (quotation marks omitted). We will

therefore deny the mandamus petition.




                                             2